EXAMINER'S AMENDMENT
 	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner’s amendment was given in a telephone interview with Tony Chang, Registration No. 73,240 on April 14, 2021.  
 	
 	The claims have been amended as follows:

1. (Currently Amended) A method for data transmission, comprising:
generating, by processing circuitry of a source device, a graphical symbol representing data to be transmitted;
displaying the graphical symbol on a display screen of the source device;
detecting 
in response to and after 
wherein the moving the graphical symbol includes moving the graphical symbol across the display screens of the source device and the target device, the moving the graphical symbol following a moving track and having a moving speed, wherein the moving track and the moving speed simulate a physical moving effect of the graphical symbol according to the touch operation such that different speeds for performing the touch operation cause different displayed physical moving effects, and when a user performs the touch operation at a higher speed among the different speeds, the moving speed of the graphical symbol is higher
performing the transmission of the data to transmit the data to the target device; and
displaying a first animation of the graphical symbol leaving the display screen of the source device according to the moving track and the moving speed to indicate the transmission of the data,
wherein the moving track includes a parabolic curve with a vertex, wherein when the user uses a larger force in applying the touch operation, the larger force causes the vertex of the parabolic curve to be higher and further causes a farther end point of the parabolic curve on the display screen of the target device.

2. (Previously Presented) The method according to claim 1, wherein the generating the graphical symbol representing the data comprises at least one of:

generating the graphical symbol with a color that is indicative of the data type of the data.

3-5. (Canceled).

6. (Previously Presented) The method according to claim 1, further comprising:
transmitting a signal to the target device to cause the target device to cooperate with the source device and display a second animation of the graphical symbol entering the display screen of the target device according to the moving track and the moving speed.  

7. (Previously Presented) The method according to claim 1, wherein 
the graphical symbol includes multiple card images respectively corresponding to multiple data pieces in the data, and 
the displaying the first animation of the graphical symbol leaving the display screen of the source device comprises:
animating the multiple card images to leave the display screen of the source device in a sequence corresponding to a data transmission sequence of the multiple data pieces.

8. (Previously Presented) The method according to claim 1, wherein the displaying the first animation of the graphical symbol leaving the display screen of the source device further comprises:


9. (Canceled).  

10. (Currently Amended) A method for data reception, comprising:
receiving, by processing circuitry of a target device, data sent by a source device in response to a touch operation performed at a source device, the touch operation indicating an instruction to transmit the data from the source device to the target device and
in response to and after the touch operation:
obtaining a second graphical symbol representing the data;
determining a location relationship between the source device and the target device;
moving the first graphical symbol and the second graphical symbol across the display screen of the source device and a display screen of the target device, respectively;
determining a moving track and a moving speed for moving the second graphical symbol on the display screen of the target device to indicate reception of the data performed in response to wherein the moving of the first and second graphical symbols has the moving speed and follows the moving track, the moving track and the moving speed simulating a physical moving effect of the second graphical symbol according to the location relationship and the touch operation performed on the first graphical symbol such that different speeds for performing the touch operation correspond to different displayed physical moving effects, and when a user performs the touch operation at a higher speed among the different speeds, the moving speed of the first graphical symbol or the second graphical symbol is higher
animating the second graphical symbol entering the display screen of the target device according to the moving track and the moving speed to indicate the reception of the data,
wherein the moving track includes a parabolic curve with a vertex, wherein when the user uses a larger force in applying the touch operation, the larger force causes the vertex of the parabolic curve to be higher and further causes a farther end point of the parabolic curve on the display screen of the target device. 

11. (Previously Presented) The method according to claim 10, wherein the obtaining the second graphical symbol representing the data comprises:
generating the second graphical symbol according to a data type of the data.

12. (Previously Presented) The method according to claim 10, wherein the obtaining the second graphical symbol representing the data comprises:
receiving symbol information sent by the source device; and 


13. (Previously Presented) The method according to claim 10, further comprising:
obtaining a virtual screen corresponding to the display screen of the source device and the display screen of the target device; and
determining the moving track of the second graphical symbol according to the virtual screen.

14. (Previously Presented) The method according to claim 10, further comprising:
receiving data sent by multiple source devices; and
animating multiple graphical symbols entering the display screen of the target device and arriving at a specific location of the display screen of the target device in a display sequence corresponding to a data reception sequence of the data from the multiple source devices. 

15. (Original) The method according to claim 10, further comprising:
displaying a real-time transmission progress when an amount of the data is greater than a preset threshold.

16. (Previously Presented) The method according to claim 10, wherein the animating the second graphical symbol entering the display screen of the target device further comprises:
displaying a portion of the second graphical symbol on the display screen of the target device, the portion being complementary to a partial display of the first graphical symbol on the display screen of the source device. 

17. (Currently Amended) A system, comprising:
interface circuitry configured to display images on a display screen and detect operations on the images;
transmitting circuitry configured to transmit signals; and
processing circuitry configured to: 
generate a graphical symbol representing data to be transmitted;
display the graphical symbol on the display screen via the interface circuitry;
detect device, and the touch operation being a sliding operation on the graphical symbol with a touch point sliding at a speed that is greater than a preset speed; and
in response to and after 
move the graphical symbol on a virtual screen corresponding to the display screen and a target display screen of the target device to indicate transmission of the data performed in response to wherein the moving the graphical symbol includes moving the graphical symbol across the display screen and the target display screen of the target device, the moving the graphical symbol following a moving track and having a moving speed, wherein the moving track and the moving speed simulate a physical moving effect of the graphical symbol according to the touch operation cause different displayed physical moving effects, and when a user performs the touch operation at a higher speed among the different speeds, the moving speed of the graphical symbol is higher
perform the transmission of the data to transmit the data to the target device via the transmitting circuitry; and
display a first animation of the graphical symbol leaving the display screen according to the moving track and the moving speed to indicate transmission of the data 
wherein the moving track includes a parabolic curve with a vertex, wherein when the user uses a larger force in applying the touch operation, the larger force causes the vertex of the parabolic curve to be higher and further causes a farther end point of the parabolic curve on the target display screen of the target device.

18. (Currently Amended) The system according to claim 17, wherein the processing circuitry is configured to:
generate the graphical symbol with at least one of a shape and a color being indicative of a data type of the data.

19-20. (Canceled).

21. (Currently Amended) The system according to claim 17, wherein the processing circuitry is configured to:
transmit, via the transmitting circuitry, a signal to the target device to cause the target device to cooperate with the system and display a second animation of the graphical symbol entering the target display screen of the target device according to the moving track and the moving speed.

22. (Currently Amended) The system according to claim 17, wherein 
the graphical symbol includes multiple card images respectively corresponding to multiple data pieces in the data, and 
the processing circuitry is configured to:
display the first animation that includes animating the multiple card images leaving the display screen in a sequence corresponding to a data transmission sequence of the multiple data pieces.

23. (Canceled).

24. (Currently Amended) The system according to claim 17, wherein the processing circuitry is configured to:
display the first animation that includes displaying a portion of the graphical symbol on the display screen, the portion being complementary to a partial display of the graphical symbol on the target display screen of the target device. 

 	The following is an examiner's statement of reasons for allowance:

 	In addition to Applicant’s remarks and the newly cited prior art, the prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in independent claims 1, 10 and 17 as a whole.  
 	At best the prior arts of record, specifically, Wang (US 2013/0050277) teaches dragging an icon to transmit data between two devices i.e., the icon is animated to follow the drag operation; the dragging also causes an animation of the icon across the displays of the two devices e.g., see Wang [0013-0014, 0019-0022].  Simeone (A. Simeone, “A Cross Device Drag-And-Drop Technique,” YouTube video, published Dec. 7, 2013, downloaded from https://www.youtube.com/watch?v=wt3px6RABTI) teaches that it is known, when dragging an icon, that the finger and thus the icon can follow a curve rather than a straight line e.g., see Simeone 2:30-3:10.  Newly found reference Kovacs (US 2017/0052685) teaches transferring data between two devices using a swipe on a graphical object on one screen, which causes the graphical object to travel to a target screen e.g., see Kovacs Figs. 3D, 3E [0073-0074]. Newly found reference MathGuide (MathGuide website, “Flight of a Projectile,” dated by waybackmachine.org as 3/1/2015, downloaded from http://web.archive.org/web/20150301012340/http://www.mathguide.com/lessons2/FlightProjectile.html) teaches that it is known to model the flight of an object being thrown at an initial velocity, where a higher initial velocity corresponds to a higher top point/vertex of a resulting arc e.g., see MathGuide pages 1-2.  Newly found reference Hightower (US 2015/0228146) teaches that a user can swipe an object on a screen, which can cause the object travels to other screens; 
  
	In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made,
knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 10 and 17 as a whole.

 	Thus, independent claims 1, 10 and 17 are allowed over the prior art of record.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YOON whose telephone number is (408)918-7581.  The examiner can normally be reached on Monday-Friday, 8 am to 5 pm, PST.  

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer To can be reached at 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-483-7388.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC J YOON/Primary Examiner, Art Unit 2143